Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on June 19, 2020 and in response to telephonic and electronic communications with Applicant’s representative, Gary Serbin on July 14th through July 15th, 2022. See attached interview summary. 
In response to the interviews, approval of the Examiner’s amendments was received by Applicant’s representative. 
	As a result, the following claims are amended and are hereby entered by Examiner’s amendments. 
	The information disclosure statements filed on June 26, 2020 and June 29, 2020 have been considered. 

Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given by Applicant’s representative on July 15, 2022. 
	The Application has been amended as follows:

Please replace all previous claims with the below amended claims, wherein:
Claims 1, 4-8, 11-14, 16 and 18-20 are pending.
All other claims are cancelled. 

Final Claims
1. (Currently Amended.) A device comprising a memory , when executed by a hardware processor, causes the hardware processor to perform operations, 
receiving a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies a digital contract;
querying an electronic database for the contract identifier specified by the private blockchain, the electronic database electronically associating network resources to contract identifiers including the contract identifier specified by the private blockchain;
identifying a network resource of the network resources that is electronically associated with the contract identifier specified by the private blockchain; [and]
sending a service request to the network resource that is electronically associated with the contract identifier specified by the private blockchain, the service request requesting a service associated with the digital contract;
generating a data record in a blockchain data layer that documents the sending of the service request; and
generating a cryptographic proof based on a hashing of the data record in the blockchain data layer.

2. (Cancelled.)

3. (Cancelled.)

4. (Currently Amended.) The 1 [3], wherein the operations further comprise publicly publishing the cryptographic proof via a public blockchain.

5. (Currently Amended.) The memory device of claim 1 [2], wherein the operations further comprise transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer.

6. (Currently Amended.) The memory device of claim 1, wherein the operations further comprise transacting a cryptocoinage in response to the identifying of the network resource.

7. (Currently Amended.) The 

8. (Currently Amended.) A method of reducing a byte size of a blockchain, comprising:
receiving, by a server, the blockchain lacking a programming code for executing a digital contract;
determining, by the server, a contract parameter and a contract identifier specified by the blockchain for an outsourced execution of the digital contract;
querying, by the server, an electronic database for the contract identifier specified by the blockchain for the off-chain outsourced execution, the electronic database electronically associating network resources to contract identifiers including the contract identifier specified by the blockchain that lacks the programming code for executing the digital contract;
identifying, by the server, a network resource of the network resources that is electronically associated by the electronic database with the contract identifier specified by the blockchain that lacks the programming code for executing the digital contract; [and]
sending, by the server, a service request to the network resource identified by the electronic database, the service request specifying the contract parameter and requesting the outsourced execution of the digital contract;
generating a data record in a blockchain data layer that documents the sending of the service request; and
generating a cryptographic proof by hashing the data record.

9. (Cancelled.)

10. (Cancelled.)

11. (Currently Amended.) The method of claim 8 [10], further comprising 

12. (Currently Amended.) The method of claim 8 [9], further comprising transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer.
13. (Original.) The method of claim 8, further comprising transacting a cryptocoinage in response to the sending of the service request.

14. (Original.) The method of claim 8, further comprising transacting a cryptocoinage in response to the receiving of the blockchain.

15. (Cancelled.)

16. (Currently amended.) A system, comprising:
a hardware processor; and
a memory cause the hardware processor to perform operations,
receiving a blockchain lacking a programming code for executing a digital contract, the blockchain reducing a processing of the hardware processor by only specifying a contract parameter and a contract identifier for an outsourced execution of the digital contract;
querying an electronic database for the contract identifier specified by the blockchain for the outsourced execution, the electronic database electronically associating network resources to contract identifiers including the contract identifier specified by the blockchain that lacks the programming code for executing the digital contract;
identifying a network resource of the network resources that is electronically associated by the electronic database with the contract identifier specified by the blockchain that lacks the programming code for executing the digital contract; [and]
sending a service request to the network resource identified by the electronic database, the service request specifying the contract parameter and requesting the outsourced execution of the digital contract;
generating a data record in a blockchain data layer that documents the sending of the service request; and
generating a cryptographic proof based on a hashing of the data record in the blockchain data layer.

17. (Cancelled.)

18. (Currently Amended.) The system of claim 16 [17], wherein the operations further comprise transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer.

19. (Original.) The system of claim 16, wherein the operations further comprise transacting a cryptocoinage in response to the sending of the service request.

20. (Original.) The system of claim 16, wherein the operations further comprise transacting a cryptocoinage in response to the receiving of the blockchain.

Reasons for Allowance
Claims 1, 4-8, 11-14, 16 and 18-20 are allowed. 

As a result of the Examiner amendments, all rejections have been overcome and allowance is hereby granted. 
The terminal disclaimer filed on July 14, 2022 has been considered/approved. 

A full search comprising the claimed scope, classification allocations, foreign references, non-patent literature, and an interference search were carried out. No references were found that would render the claimed scope obvious to one of ordinary skill in the art.

Various reference teach the ability to conduct transaction in a secure manner and using blockchain technology and smart contracts. The references also teach the usage of databases to store smart contracts comprising contract identifier or a blockchain comprising identifiers and contract parameters. Non-patent literature teaches how to potentially optimize memory size reduction in blockchain transactions because the transmission of an entire blockchain uses higher memory usage, which results in higher execution times and costs that increase with every additional transaction.  
The references, individually or in combination fail to teach:

A method of reducing a byte size of a blockchain, comprising:
receiving, by a server, the blockchain lacking a programming code for executing a digital contract;
determining, by the server, a contract parameter and a contract identifier specified by the blockchain for an outsourced execution of the digital contract;
querying, by the server, an electronic database for the contract identifier specified by the blockchain for the off-chain outsourced execution, the electronic database electronically associating network resources to contract identifiers including the contract identifier specified by the blockchain that lacks the programming code for executing the digital contract;
identifying, by the server, a network resource of the network resources that is electronically associated by the electronic database with the contract identifier specified by the blockchain that lacks the programming code for executing the digital contract; [and]
sending, by the server, a service request to the network resource identified by the electronic database, the service request specifying the contract parameter and requesting the outsourced execution of the digital contract;
generating a data record in a blockchain data layer that documents the sending of the service request; and
generating a cryptographic proof by hashing the data record.

United States Patent Application Publication 2022/0198554 to Filter et al. teaches A smart contract is a self-enforcing agreement written in computer code that can be embedded in distributed ledger technology (DLT). For example, a blockchain such as the Ethereum blockchain is operable to manage, execute, and/or run smart contracts. A smart contract contains a set of conditions under which the parties to the self-enforcing smart contract agree to interact. The code and the conditions can be publicly or privately available on the ledger. When an event outlined in the self-enforcing smart contract is triggered, the code is executable (e.g., automatically or based on a data input instructing the code to execute). A self-enforcing smart contract is written to a blockchain or similar database implementation, and executable by consensus network computing entities.
When the data is not managed by a distributed ledger technology (e.g., the data is a contract, etc.) and data interaction terms are included in the first and/or second computing entity real-time information, the data interaction computing entity interacts with a data interaction smart contract managed by a distributed ledger technology and executable by consensus computing entities to establish and verify the data interaction terms. In some cases, public accountability of verified data interaction terms is desired. For example, details of a contract published to a public smart contract would be difficult to dispute or change. However, parties to a contract may not wish to have every detail of the contract published. Privacy enhancing technologies such as zero knowledge proofs, multiparty computation, and private (e.g., off-chain) smart contracts can help protect confidential information while using the public smart contract to resolve any problems.
Zero-knowledge proofs enable parties to prove properties about data they hold without providing sensitive information about the data. For example, a data input to a smart contract can include a zero-knowledge proof of a particular data input instead of the data itself to conceal private information. Multiparty computations are secure computations on private inputs that enable different parties to carry out a joint computation without revealing private inputs to one another. Off-chain smart contracts are protocols in which parties engage with each other off a public distributed ledger technology (e.g., off a blockchain) and use a public or on-chain smart contract and/or distributed ledger technology as a resolution layer. These protocols are designed such that absent a dispute, little to no data is posted to a public distributed ledger technology. Off-chain smart contracts can be program hiding such that the outside world does not learn the contract's code.

United States Patent Application Publication 2021/0090076 to Wright et al. teaches tokenisation, blockchain and smart contract technologies. It provides a technical arrangement which simplifies the automated management of contracts. The invention comprises a method and system which use a computer-based repository for storage of the contract. The contract is then represented by a transaction on the blockchain. Metadata within the transaction's script includes a hash of the contract and a means of identifying its location within the repository. The transaction also includes an unspent output (UTXO) which indicates its status as an open (ie not terminated) contract. The contract is terminated by spending the output at a later point in time, for example, using nLockTime+CheckLockTimeVerify (CLTV). By combining this concept with other techniques and computing components, the invention can provide a powerful mechanism for implementing various tasks such as renewing or rolling over the contract, or dividing it into sub-contracts or conditions. Furthermore, as the status and existence of the contract is evidence via the blockchain, this provides a permanent, publicly visible and non-alterable record of the contract.
Using unspent transaction outputs to represent contracts can be used in combination with other features, such as encryption techniques. This allows the implementation of complex scenarios and activities. Effectively, the context around the unsigned transaction output UTXO and the associated metadata within the script that enables it to be spent, allows the transaction to act as a pointer or reference to an off-chain repository which contains the formal details of the contract. Herein, ‘off-chain’ means that it is not part of the blockchain itself. This provides a mechanism whereby anyone can use a software-based component or tool to determine whether the contract has been terminated or is still valid/open by inspecting the blockchain. Once the contract is terminated, this will be recorded on the blockchain as a spent output in a transaction and this available for public inspection. The blockchain transaction becomes a permanent, unalterable and public record of the contract's existence and current status.

U.S. Patent Application Publication 2018/0365201 to Hunn et al. teaches a system and method that includes a compound contract, comprising of natural language components and a set of programmable components, wherein the compound contract is written in a markup language with the programmable components integrated with the natural language components; and a dynamic layer, wherein the compound contract, through the dynamic layer, is configured to configure programmable components through configuration to: initialize, change, and validate instances of programmable components within the compound contract, interface with at least one external resource, and execute programmable components and execute the compound contract.
More specifically, Hunn focuses on the field of digital documents and transaction management wherein contracts are created and executed. Such contracts can be digital contracts. Clause and tag components may be utilized within digital contracts (and other documentation) that interface with `on-chain`/`on-ledger` code to execute transactions on, or otherwise perform or delegate computation to one or more BDL systems. For example, a component within a contract may execute a transaction transferring a token or digital asset on a BDL when a good is delivered (per data provided via a delivery/logistics API). Multiple transactions may be effected by a component (e.g., upon delivery of a good with respect to a `delivery` component within a clause in a contract, a payment may be effected by a `payment` component within a payments clause that specifies the terms of payment. Hunn also teaches the logic of a component may include executable code that is on-chain or off-chain. Executing the markup contract S300 may occur locally, at the site of the contract, or at some other location. In some variations, the markup contract is locally stored and executing the contract S300 also occurs locally. Executing locally, such as may be used for an off-chain component, may be a preferable method for security reasons. Alternatively, in another example, the markup contract may, in whole or in part, be stored on a BDL. In one implementation, a programmable component may make use of one or more embedded BDL scripts in which the BDL script forms part of the contract logic and, as such, the BDL scripts, store part of the compound contract in whole or in part (e.g., BDL-based scripts that are embedded in, used by, linked to, executed by, or interface with, a programmable component in a compound contract). `On-chain` operations performed using BDL scripts may be executed by a variety of means as mentioned herein, including via API as per other forms of integration. BDL scripts may be used to perform various operations or serve various functions. For example, a BDL script may be used to generate or deal with digital assets, coordinate business processes between parties, or any other appropriate operation.

U.S. Patent Application Publication 2019/0205563 to Gonzales focuses on conventional on-chain smart contract execution. FIG. 5 is a data architecture diagram showing an illustrative example of a user accessing information from the personal information data blockchain 140. In this example, an Application Program Interface (API) 510 provides an interface to the blockchain platform 520 that supports the personal information data blockchain. The blockchain platform 520 supports smart contract 522, which includes scripts 524 with code that, when executed by the blockchain platform 520, performs operations with respect to the personal information data blockchain.

U.S. Patent Application Publication 2019/0385165 to Castinado et al. teaches a system operatively connected with a block chain distributed network and for using the block chain distributed network to enable contactless access to a transaction terminal using a process data network, the system comprising: a memory device storing logic and rules for the block chain; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: electronically receive from a transfer terminal, an indication that a user is accessing the transaction terminal using a user device; retrieve, from the user device, a unique identifier associated with the user device, wherein the unique identifier reflects one or more authentication credentials associated with the user, wherein the one or more authentication credentials comprises a private key associated with one or more financial institution accounts of the user; access a distributed ledger stored in the memory device, wherein the distributed ledger comprises a current state, wherein the current state encoded cryptographically using a hash chain of information associated with the one or more financial institution accounts of the user, wherein the distributed ledger is updated based on communications from a block chain distributed network, wherein the distributed ledger comprises one or more validated authentication credentials associated with the user and indicating at least an evolution of digital authentication associated with the user; compare, at an originating node, the unique identifier received from the user device with the one or more validated authentication credentials stored in the distributed ledger to determine whether the unique identifier meets a condition associated with the distributed ledger, wherein the condition comprises at least (i) determining a match between the unique identifier and at least one of the one or more validated authentication credentials stored in the distributed ledger, and (ii) determining a match between the unique identifier and the hash chain of information associated with the one or more financial institution accounts of the user; authorize the user device to access the transaction terminal based on at least determining the match between the unique identifier and at least one of the one or more validated authentication credentials stored in the distributed ledger and/or the match between the unique identifier and the hash chain of information associated with the one or more financial institution accounts of the user; receive, from the user, one or more additional authentication credentials associated with the user in addition to the unique identifier; determine that at least one of the one or more additional authentication credentials meets a condition associated with the block chain, thereby verifying the identity of the user; update the block chain of authentication information with the one or more additional authentication credentials based on at least verifying the identity of the user; transmit a request to one or more sources to validate the one or more additional authentication credentials and the unique identifier based on the logic and rules for the block chain; initiate, using one or more computing devices associated with the one or more sources, a block chain validation process to validate the one or more additional authentication credentials and the unique identifier based on at least a smart contract logic associated with the originating node and agreed upon by the one or more sources; receive an indication that the one or more additional authentication credentials and the unique identifier has been validated; and store the one or more additional authentication credentials and the unique identifier on the distributed ledger based on at least receiving the indication that the one or more authentication credentials and the unique identifier has been validated.

The claims are novel over the prior art. The references fail to disclose the entire claimed scope. A combination of the references does not result in an obvious teaching of the claimed scope nor do the references individually or in combination teach the usage of a private blockchain identifier that is sent as part of a transaction instead of an entire blockchain to reduce memory consumption and to allow a lookup of the related blockchain before executing the transition and generation a transaction record in the blockchain to document the sending and of the service request before generating a cryptographic proof based on hashing of the data record in the blockchain data layer. A prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/29/2022